DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
I.	Previous Rejections under 35 U.S.C. § 101
	Concerning the previous § 101 rejections, Applicant argues that claim 1 includes an improvement to at least the technical field of “medical imaging” because it provides a visual display of data that is allegedly better (due to being easier to understand) than a conventional raw stream of electrocardiogram (“EKG”) data. 
Applicant’s argument has been fully considered but is not persuasive because the alleged improvement/benefit appears to be entirely a result of the judicial exception itself. As noted in MPEP § 2106.05(a), “the judicial exception alone cannot provide the improvement.” Rather, it must be provided by one or more additional elements (alone or in addition to the judicial exception). Here, Applicant argues that the display of data as shown for example in FIGS. 15A-D is easier to understand compared to raw EKG data. But even assuming this to be true, this alleged benefit is not an improvement to technology or to a technical field, because it doesn’t change how the underlying technology works and the same benefit could be provided manually without the technology claimed. The processor and display/output both function in their ordinary capacity because the processor is carrying out conventional types of calculations and outputting the results, and the display/output (whether it be a projector, monitor, or printer) simply outputs the data from the processor, just as any display would be capable of. In other words, Applicant’s claimed steps here could be carried out using any conventional processor and display/output combination, without improving those components’ functionality. To further emphasize that the improvement here isn’t a technological one, it is noted that if the steps of claim 1 were carried out manually (e.g. recreating the output of FIGS. 15A-D manually on paper), the exact same benefit would presumably be present, i.e. the data would be visible in the allegedly improved and easier-to-understand manner. The claimed technological components of the processor and output merely expedites and automates this (by virtue of the inherent capabilities of those known, generic components). Thus, rather than improving the underlying technology, Applicant’s claimed invention merely uses existing technology to implement the judicial exception.
	
II.	Previous Rejections under 35 U.S.C. §§ 102 and 103
Concerning the previous prior art rejections, Applicant argues that Liang is disqualified as prior art based on the exceptions of 35 U.S.C. § 102(b)(1)(A). The Examiner respectfully disagrees. Applicant has not made the requisite showing that Liang’s disclosure was “made by the inventor or joint inventor.” Specifically, Liang names additional inventors other than the inventor of the present application, which means that Liang is initially treated as prior art as explained in MPEP § 2153.01(a) (“If, however, the application names fewer joint inventors than a publication (e.g., the application names as joint inventors A and B, and the publication names as authors A, B and C), it would not be readily apparent from the publication that it is by the inventor (i.e., the inventive entity) or a joint inventor and the publication would be treated as prior art under AIA  35 U.S.C. 102(a)(1)”).
As explained later in that same section:
The Office has provided a mechanism for filing an affidavit or declaration (under 37 CFR 1.130) to establish that a disclosure is not prior art under AIA  35 U.S.C. 102(a) due to an exception in AIA  35 U.S.C. 102(b). See MPEP § 717. In the situations in which it is not apparent from the prior disclosure or the patent application specification that the prior disclosure is by the inventor or a joint inventor, the applicant may establish by way of an affidavit or declaration that a grace period disclosure is not prior art under AIA  35 U.S.C. 102(a)(1) because the prior disclosure was by the inventor or a joint inventor. MPEP § 2155.01 discusses the use of affidavits or declarations to show that the prior disclosure was made by the inventor or a joint inventor under the exception of AIA  35 U.S.C. 102(b)(1)(A) for a grace period inventor disclosure.
Applicant’s statement in the reply that “Applicant respectfully submits that the disclosures of Liang referred to in the written opinion were made by Prof. Huang” does not meet the requirements set forth above (e.g. discussed in MPEP § 2155.01) for disqualifying the Liang reference as prior art. As such, Liang is still treated as prior art under AIA  35 U.S.C. 102(a)(1) at this time.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2 and 4-6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the mental process (i.e. abstract idea) of collecting and processing health data and displaying the results of that processing, without significantly more.
As discussed in MPEP § 2106(III), subject matter eligibility is determined using a sequence of eligibility “steps.” “Step 1” of the eligibility analysis asks: Is the claim to a process, machine, manufacture or composition of matter? If a claim is clearly not within one of the four categories (Step 1: NO), then a rejection under 35 U.S.C. 101 must be made indicating that the claim is directed to non-statutory subject matter. However, determining that a claim falls within one of the four enumerated categories of patentable subject matter recited in 35 U.S.C. 101 (i.e., process, machine, manufacture, or composition of matter) in Step 1 does not end the eligibility analysis, because claims directed to nothing more than abstract ideas (such as a mathematical formula or equation), natural phenomena, and laws of nature are not eligible for patent protection. See MPEP § 2106.04. 
In the context of the flowchart in MPEP § 2106, subsection III, Step 1 determines whether: 
• The claim as a whole does not fall within any statutory category (Step 1: NO) and thus is non-statutory, warranting a rejection for failure to claim statutory subject matter; or
• The claim as a whole falls within one or more statutory categories (Step 1: YES), and thus must be further analyzed to determine whether it qualifies as eligible at Pathway A or requires further analysis at Step 2A to determine if the claim is directed to a judicial exception.

Here, all of Applicant’s claims are clearly directed to either a process (i.e. “method”) or to a machine (e.g. “system,” “non-transitory computer readable medium”) and there is no self-evident eligibility, thus the analysis of Step 1 (YES) concludes with proceeding to Step 2A.
It is noted that Step 2A above has been further revised (“Revised Step 2A”) and is now a two-prong inquiry, as discussed in MPEP § 2106.04(II).
Concerning Revised Step 2A, Prong One (whether the claim recites a judicial exception), please see the following analogous types of data manipulations that courts have found to be abstract ideas (all taken from MPEP § 2106.04):
using an algorithm for determining the optimal number of visits by a business representative to a client, In re Maucorps, 609 F.2d 481, 485, 203 USPQ 812, 816 (CCPA 1979);
collecting information, analyzing it, and displaying certain results of the collection and analysis, Electric Power Group, LLC v. Alstom, S.A., 830 F.3d 1350, 1351-52, 119 USPQ2d 1739, 1740 (Fed. Cir. 2016);
organizing information through mathematical correlations, Digitech Image Techs., LLC v. Electronics for Imaging, Inc., 758 F.3d 1344, 1349, 111 USPQ2d 1717, 1720 (Fed. Cir. 2014);
diagnosing an abnormal condition by performing clinical tests and analyzing the results, In re Grams, 888 F.2d 835, 840, 12 USPQ2d 1824, 1828 (Fed. Cir. 1989); see CyberSource, 654 F.3d at 1372 n.2, 99 USPQ2d at 1695 n.2 (describing the abstract idea in Grams).

The steps of data manipulation carried out in Applicant’s claims are akin to a mental process because they are the type of calculations that could theoretically be carried out mentally (especially with a basic physical aid such as pen and paper), but are merely implemented using generic processing technology (presumably for the benefits of increased processing speed, convenience, accuracy, etc.). Similarly, once the calculations are complete, a person could manually draw a graph of the results in the same manner claimed here. As discussed in MPEP § 2106.04(a)(2)(III), the “mental process” category of abstract ideas applies both (1) to steps actually carried out mentally, as well as (2) the types of processes that could be carried out mentally (including with the use of pen and paper), but are instead carried out using generic processing technology. 

Concerning Revised Step 2A, Prong Two (if the claim recites a judicial exception, evaluate whether the judicial exception is integrated into a practical application) the claims here do not integrate the abstract idea into a practical application because the claims are directed to an algorithm which performs calculations on collected data and then displays the results, the algorithm being implemented on generic, already well-known technology. The following are relevant examples of similar limitations which courts have found not to constitute improvements to computers or improvements to other technology or technical field:
Merely using a computer to perform an abstract idea, e.g., applying the functionality of a computer and bar code system in the context of processing returned mail, Return Mail, Inc. v. U.S. Postal Service, -- F.3d --, --, -- USPQ2d --, -- slip op. at 33 (Fed. Cir. August 28, 2017); 
Mere automation of manual processes, such as using a generic computer to process an application for financing a purchase, Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 1055, 123 USPQ2d 1100, 1108-09 (Fed. Cir. 2017) or speeding up a loan-application process by enabling borrowers to avoid physically going to or calling each lender and filling out a loan application, LendingTree, LLC v. Zillow, Inc., 656 Fed. App'x 991, 996-97 (Fed. Cir. 2016) (non-precedential); and
Gathering and analyzing information using conventional techniques and displaying the result, TLI Communications, 823 F.3d at 612-13, 118 USPQ2d at 1747-48.

It is further noted that merely collecting the necessary data using known, generic sensors (or other data gathering components) only amounts to insignificant extrasolution activity; see MPEP § 2106.05(g) for examples, some of which include:
Performing clinical tests on individuals to obtain input for an equation, In re Grams, 888 F.2d 835, 839-40; 12 USPQ2d 1824, 1827-28 (Fed. Cir. 1989);
Testing a system for a response, the response being used to determine system malfunction, In re Meyers, 688 F.2d 789, 794; 215 USPQ 193, 196-97 (CCPA 1982);
Presenting offers to potential customers and gathering statistics generated based on the testing about how potential customers responded to the offers; the statistics are then used to calculate an optimized price, OIP Technologies, 788 F.3d at 1363, 115 USPQ2d at 1092-93;
Obtaining information about transactions using the Internet to verify credit card transactions, CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011);
Consulting and updating an activity log, Ultramercial, 772 F.3d at 715, 112 USPQ2d at 1754; and
Determining the level of a biomarker in blood, Mayo, 566 U.S. at 79, 101 USPQ2d at 1968. See also PerkinElmer, Inc. v. Intema Ltd., 496 Fed. App'x 65, 73, 105 USPQ2d 1960, 1966 (Fed. Cir. 2012) (assessing or measuring data derived from an ultrasound scan, to be used in a diagnosis).

The data collection, processing, and display steps performed by Applicant’s claimed invention could theoretically be carried out manually by a person. For instance, a diagnostician could evaluate one or more physiological parameters of a patient, manually perform the claimed calculations on that data, and then manually draw a graph of the result s in the same manner claimed here. Applicant’s invention is thus essentially a computer-implemented automation of an otherwise mental diagnostic process. There appears to be no “improvement” to the technology being used because Applicant’s claimed invention does not affect/change the functionality of the technology being used. Rather, Applicant’s claimed invention uses the claimed technology for its standard, well-known purpose, e.g. known generic processing circuitry is used to perform basic data calculations/comparisons, and a visual graphical output of the results is generated. Applicant’s invention does not result in improved performance of the actual physical components involved, such as the processing circuitry or the display. 
Accordingly, the only limitations beyond the abstract idea itself amount to implementing the abstract idea using generic computing technology (which is not sufficient to amount to a practical integration) and collecting and outputting the data required to carried out the abstract idea, which amounts to insignificant extra-solution activity and is also insufficient to amount to a practical application.

Concerning Step 2B, in addition to the relevant discussion in Step 2A, prong two above, please note, as explained in MPEP § 2106.05(I)(A), limitations that the courts have found not to be enough to qualify as "significantly more" when recited in a claim with a judicial exception include:
Simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry, as discussed in Alice Corp., 134 S. Ct. at 2359-60, 110 USPQ2d at 1984 (see MPEP § 2106.05(d));
Adding insignificant extra-solution activity to the judicial exception, e.g., mere data gathering in conjunction with a law of nature or abstract idea such as a step of obtaining information about credit card transactions so that the information can be analyzed by an abstract mental process, as discussed in CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011) (see MPEP § 2106.05(g));
Generally linking the use of the judicial exception to a particular technological environment or field of use, e.g., a claim describing how the abstract idea of hedging could be used in the commodities and energy markets, as discussed in Bilski v. Kappos, 561 U.S. 593, 595, 95 USPQ2d 1001, 1010 (2010) or a claim limiting the use of a mathematical formula to the petrochemical and oil-refining fields, as discussed in Parker v. Flook, 437 U.S. 584, 588-90, 198 USPQ 193, 197-98 (1978) (MPEP § 2106.05(h))

As noted above, the only limitations beyond the abstract idea itself amount to implementing the abstract idea using generic computing technology (which is not sufficient to amount to “significantly more”) and collecting and outputting the data required to carried out the abstract idea, which amounts to insignificant extra-solution activity and is also insufficient to amount to “significantly more.” Otherwise, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the only additional elements are well-known, routinely-used generic devices. Those devices, as recited in the claims, are a non-transitory computer-readable medium and “analysis modules,” i.e. generic well-known computer memory and processors. The Examiner previously took official notice that both of these items were extremely well-known, routine, conventional devices commonly used in the medical diagnostic arts. Applicant' s reply did not traverse the Examiner's assertion of official notice; therefore, the facts under official notice are now taken to be admitted prior art. See MPEP § 2144.03(C) (“If applicant does not traverse the examiner' s assertion of official notice or applicant' s traverse is not adequate, the examiner should clearly indicate in the next Office action that the common knowledge or well-known in the art statement is taken to be admitted prior art because applicant either failed to traverse the examiner' s assertion of official notice or that the traverse was inadequate.”). Additionally, numerous examples of the generic devices listed above can be seen in the art cited with this action.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2 and 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0079538 A1 to Liang et al. (hereinafter “Liang”) in view of US 2014/0073861 A1 to Rodriguez-Llorente et al. (hereinafter “Rodriguez-Llorente”) and US 2015/0323507 A1 to Huang (hereinafter “Huang”).
	Regarding Claims 1 and 4-6, Liang teaches the limitations of these claims (except for the one exception noted in the next paragraph with regard to claim 1) as explained in the incoming written opinion of the International Searching Authority for PCT/US2018/033768 (a copy of which may be found in this application’s file wrapper dated November 11, 2019). It is noted that in that opinion, the Liang reference was referred to as “National.” Since the specific mapping of claim elements and citations to specific portions of Liang can be found in that opinion already in the record for this application, it is not copied again here. Liang also teaches in Para. 26 that a variety of display types can be used.
	Liang fails to teach that the signal is an electrocardiogram (EKG) signal and that the operations are for providing a visual output for diagnosis of cardiovascular diseases (rather, Liang teaches the steps are carried out on an EEG or MEG signal). However, it is clear from Liang’s disclosure that the methodology applied to the EEG or MEG signal could just as well be provided to any other physiological signal as desired, which would include EKG as it is an extraordinarily well known and commonly-measured physiological diagnostic test. As one example, see the portions cited for Rodriguez-Llorente in the rejection of claim 3 of the incoming written opinion of the International Searching Authority for PCT/US2018/033768 (a copy of which may be found in this application’s file wrapper dated November 11, 2019). As further evidence, attention is directed to Huang which teaches applying a similar methodology to beat-to-beat heart data to provide a visual output for diagnosis of cardiovascular diseases (see Para. 70); one skilled in the art would recognize that EKG data is a well-known representation of beat to beat data. Accordingly, it would have been obvious to one of ordinary skill in the art as of Applicant's effective filing date to modify Liang to apply the methodology to EKG data because it was a similar well known type of diagnostic data which could similarly benefit from the analysis that Liang applies to EEG and MEG, and Huang demonstrates that it would be desirable to apply a similar analysis to heart data to aid in the diagnosis of cardiovascular diseases. 

Regarding Claim 2, this claim would have been obvious in view of the combination of Liang in view of Rodriguez-Llorente for the reasons explained in the incoming written opinion of the International Searching Authority for PCT/US2018/033768 (a copy of which may be found in this application’s file wrapper dated November 11, 2019). It is again noted that in that opinion, the Liang reference was referred to as “National.” Since the specific mapping of claim elements and citations to Liang and Rodriguez-Llorente, as well as the explanations for why it would have been obvious to combine them, can be found in that opinion already in the record for this application, it is not copied again here. This would apply equally to the further modification in view of Huang explained with regard to claim 1 above (i.e. the inclusion of Huang doesn’t otherwise affect the rationale for modifying Liang in view of Rodriguez-Llorente for the specifics of claim 2).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
[cited in previous Office Action] Juan ‘270: see abstract.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN R DOWNEY whose telephone number is (571)270-7247. The examiner can normally be reached Monday-Friday 8:30am-5:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY JACKSON can be reached on (571)-272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOHN R DOWNEY/Primary Examiner, Art Unit 3792